 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited States Postal Service and Elmer Shephardand Daniel ZoellerAmercian Postal Workers Union, AFL-CIO, Local1936 and Elmer Shephard and Daniel Zoeller.Cases I-CA-16072(P) and I-CB-4543(P)January 13, 1981DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn July 16, 1980, Administrative Law Judge Jo-sephine H. Klein issued the attached Decision inthis proceeding. Thereafter, Respondents UnitedStates Postal Service and American Postal WorkersUnion, AFL-CIO, Local 1936, filed exceptions andsupporting briefs and the General Counsel filedlimited cross-exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions, cross-ex-ceptions, and briefs and has decided to affirm therulings, findings,' and conclusions of the Adminis-trative Law Judge only to the extent consistentherewith.The Administrative Law Judge found, and weagree, that Respondent Union violated Section8(b)(1)(A) and (2) of the Act by its president's un-lawful use of contractual superseniority and ap-pointment-of-steward provisions to protect junioremployees from involuntary transfer to another fa-cility of Respondent Postal Service,2which actionresulted in the involuntary transfer of the twoCharging Parties.3The Administrative Law JudgeRespondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing her find-ings.2 Chairman Fanning does not agree with the Administrative LawJudge's reading of Warehouse Union, Local 860, International Brotherhoodof Teamsters, Chauffeurs. Warehousemen & Helpers of America (The Empo-rium), 236 NLRB 844 at fn. 2 (1978), as holding that a collective-bargain-ing representative can violate the Act by withholding relevant informa-tion from employees. Nor is any such duty necessary as the predicate forfinding a violation here, which consists solely of conferring supersenior-ity on favored individuals without regard to substantial, legitimate unionobjectives.s Member Penello agrees that Respondent Union violated Sec.8(bXIXA) and (2) of the Act by its unlawful use of valid superseniorityand appointment-of-steward clauses, inasmuch as Union President Boek-holder's appointment of four ersons to be stewards, done in an effort toprotect them from transfer to another facility of Respondent Postal Ser-vice, was not necessary to the performance of Respondent Union's repre-sentative functions. See his dissenting opinions in District Council No. 2 ofthe Brotherhood of Painters and Allied Trades, AFL-CIO (The Paintsmiths,254 NLRB No. 10further found that Respondent Postal Service vio-lated Section 8(a)(3) and (1) of the Act by acqui-escing in Respondent Union's unlawful conduct.We find, on the contrary, that under the circum-stances here Respondent Postal Service was not re-quired to question or reject the stewards appointedby Respondent Union.The relevant facts are as follows. PostmasterHirsch was notified of two of the steward appoint-ments at issue here, that of McLeod and UnionPresident Boekholder, on November 21, 1978. OnJanuary 1, 1979, Boekholder notified Hirsch of thetwo other disputed steward appointments ofChmielewski and Spaulding. In the spring of 1979,Chmielewski, Boekholder, and Spaulding, as thethree least senior employees in the unit, receivednotices from Respondent Postal Service informingthem that they were to be involuntarily transferredto a new facility. Boekholder grieved the transferon behalf of the three employees on the groundthat, as stewards, they were protected from invol-untary transfer by the steward superseniority clausein the parties' collective-bargaining agreement. Thegrievance was allowed at step one of the grievanceprocedure and the transfer notices were rescinded.Subsequently, on May 3, 1979, Hirsch sent transfernotices to Charging Parties Shephard and Zoelleras the fourth and fifth least senior employees. Uponreceipt of the transfer notices, Shephard andZoeller prepared a petition addressed to the post-master alleging that the steward appointments vio-lated the collective-bargaining agreement. The peti-tion was signed by nine employees. Shephard andZoeller then presented an oral grievance to a su-pervisor. Upon learning of that grievance, Boek-holder presented another oral grievance to thesame supervisor on behalf of the two ChargingParties. The supervisor denied the grievance. She-Inc.), 239 NLRB 1378 (1979), enforcement denied 620 F.2d 1326 (8th Cir.1980); United Brotherhood of Carpenters and Joiners of America, Local 49(Scott and Duncan, Inc.), 239 NLRB 1370 (1979); and Teamsters Local959, State of Alaska, affiliated with International Brotherhood of Teamsters,Chauffeurs. Warehousemen and Helpers of America (Ocean Technology,Inc.), 239 NLRB 1387 (1979).Respondents have excepted to the Administrative Law Judge's state-ment in sec. IA, of her Decision that Respondent Postal Service tookthe position that the part-time clerk is excluded from the bargaining unitas a "casual" employee. Respondent Union has also excepted to the Ad-ministrative Law Judge's statements in sec. II,B,(l),(b), of her Decision tothe effect that "defacto stewards" are not entitled to superseniority underthe collective-bargaining agreement herein, and that this agreement maybe read as prohibiting the appointment as a regular steward of any unionofficer. We agree with Respondents that Respondent Postal Service didnot take the position that the part-time clerk was a casual employee andwith Respondent Union that the collective-bargaining agreement does notrequire the conclusions made by the Administrative Law Judge regardingde facto stewards and the appointment of union officers to steward posi-tions. However, as none of these statements by the Administrative LawJudge are material to the factual basis for the ultimate finding of a viola-tion of Sec. 8(bX)(A) and (2) of the Act, we find that the errors thereindo not affect the result of her Decision.74 UNITED STATES POSTAL SERVICEphard and Zoeller subsequently spoke to Hirschwho informed them he could do nothing. Shephardrequested that Boekholder take his grievance tostep two of the grievance procedure. Boekholderdenied this request and Shephard and Zoeller wereinvoluntarily transferred. On these facts the Ad-ministrative Law Judge found, inter alia, that Re-spondent Postal Service violated Section 8(a)(3) ofthe Act by acquiescing in Respondent Union's ap-pointment of various employees as union setwardswhen it had reason to believe that RespondentUnion was improperly invoking provisions of itscontract to favor junior over senior employees injob rentention.We note that no party contends that either thesuperseniority or appointment-of-steward clausesare unlawful in themselves. Moreover, there wasno finding that Respondent Union was not entitled,as a purely contractual matter, to appoint four ste-wards. In fact, the unlawful nature of Union Presi-dent Boekholder's conduct derives solely from thearbitrary and invidious manner in which he appliedconcededly lawful contractual clauses thereby fail-ing to fairly represent his fellow unit employees.And, although Respondent Postal Service becameaware of a conflict between the Charging Partiesand Respondent Union over the steward appoint-ments when the Charging Parties' grievance con-cerning them was presented to it,4no proof hasbeen offered that Respondent Postal Service actual-ly knew about that aspect of Boekholder's conductwhich rendered it unlawful. In brief, RespondentPostal Service was not in a position to question Re-spondent Union's motives in appointing stewardsand did not violate the Act when it acceded to Re-spondent Union's choice.5We shall therefore dis-miss the 8(a)(3) and (1) allegation of the complaint.4 The Administrative Law Judge concluded that Respondent PostalService must have had considerable doubt over the validity of the ap-pointments because it initially sent transfer notices to Boekholder, Chmie-lewski, and Spaulding, although they had been certified as stewards 5 or6 months earlier and as such were protected by the contractual supersen-iority clause from transfer. Such action on the part of Respondent PostalService may, as Respondent Postal Service claims, have resulted from aninadvertent and not improbable clerical error and we decline to adopt theinference drawn by the Administrative Law Judge regarding this inci-dent. We additionally disavow the Administrative Law Judge's findingthat the General Counsel repudiated the complaint allegation of a viola-tion of Sec. 8(a)3) and (1) of the Act in the course of this proceeding.' In Explo, Inc., 235 NLRB 918 (1978), relied on by Respondent PostalService, the Board found that the union violated Sec. 8(bXIXA) and (2)of the Act when its business agent appointed, for personal reasons, hisson-in-law and a friend as union stewards, and thereby secured for themcertain employment advantages at the expense of other employees. TheBoard further found that, absent proof of the employer's knowledge thatin giving effect to a lawful steward superseniority clause it was abettingthe union's unlawful discrimination, the employer could not be found tohave acquiesced in the union's unlawful conduct or to have violated Sec.8(aX3) of the Act. Contrary to the Administrative Law Judge, we do notfind Explo distinguishable from the instant case.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order part A of the rec-ommended Order of the Administrative Law Judgeand hereby orders that the Respondent, AmericanPostal Workers Union, AFL-CIO, Local 1936,Newburyport, Massachusetts, its officers, agents,and representatives, shall take the action set forthin the said recommended Order.IT IS FURTHER ORDERED that the complaint, in-sofar as it alleges violations of the Act by theUnited States Postal Service, be, and it hereby is,dismissed.DECISIONSTATEMENT OF THE CASEJOSEPHINE H. KLEIN, Administrative Law Judge: Pur-suant to charges filed on May 14, 1979, and amended onJune 21, by Elmer Shephard and Daniel Zoeller, a con-solidated complaint was issued on August 23 against theUnited States Postal Service, herein the Employer, andthe American Postal Workers Union, AFL-CIO, Local1936, herein the Union, alleging that on or about No-vember 21, 1978, and January 2, 1979, the Union improp-erly appointed three stewards to the Newburyport, Mas-sachusetts, Post Office, and the Employer then improper-ly applied the superseniority provision of the controllingcollective-bargaining agreement with the result that theCharging Parties were involuntarily transferred to an-other Postal Service installation although they weresenior in length of employment to the newly appointedstewards who were not transferred. The complaint al-leges that such conduct by the Union was violative ofSection 8(b)(1)(A) and (2) of the Act,' and that the Em-ployer violated Section 8(a)(3) and (1) of the Act by ac-quiescing in the Union's conduct and thus transferringthe Charging Parties.Pursuant to due notice, a hearing was held before mein Boston, Massachusetts, on January 17, 1980. All par-ties were afforded full opportunity to present written andoral evidence and argument and to examine and cross-ex-amine witnesses. At the conclusion of the hearing, theparties waived oral argument. Post-hearing briefs havebeen filed on behalf of the General Counsel and each ofRespondents.Upon the entire record, together with careful observa-tion of the witnesses and consideration of the briefs, Imake the following:FINDINGS OF FACT1. PRELIMINARY FINDINGSRespondent United States Postal Service is subject tothe jurisdiction of the National Labor Relations Boardpursuant to the National Labor Relations Act, as amend-National Labor Relations Act, as amended, 29 U.S.C. §151, et seq.75 DECISIONS OF NATIONAL LABOR RELATIONS BOARDed, by virtue of certain provisions of Chapter 12 of thePostal Reorganization Act,239 U.S.C. 1201-09.Respondent American Postal Workers Union, AFL-CIO, Local 1936, is a labor organization within themeaning of Section 2(5) of the National Labor RelationsAct.II. THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsIn the fall of 1978 there were 12 full-time and about 3"part-time flexible" clerks working in the Newburyport,Massachusetts, Post Office. In addition, there were twocustodial employees. There is no dispute that all theseemployees were represented by the Union, although theevidence is somewhat unclear as to whether the custodialworkers were in the same bargaining unit as the clerks orin a separate unit. In any event, their names are not in-cluded in the relevant seniority list stipulated by the par-ties. It is also undisputed that the custodial workers werenot members of the Union. Additionally, there was asubstation of the Newburyport Post Office in Salisbury,Massachusetts, manned by a supervisor and one part-timeclerk. According to Union President John M. Boek-holder, the Union contends that the part-time clerk atSalisbury is included in the Newburyport clerks' bargain-ing unit, while the Postal Service has taken the positionthat the part-time clerk is excluded from the bargainingunit as a "casual employee." The status of that clerk wasnot litigated in the present hearing and his name does notappear on the stipulated seniority list.Boekholder, president of the Union since May 1977,testified that in November 1978 two full-time clerks start-ed to work at 5 a.m., four at 5:30 a.m., one at 6:30 or 7a.m., and the remaining regular full-time clerks, five innumber, reported at 9:30 a.m. One custodian began workat 4:45 a.m.3Boekholder further testified that, althoughthe word "tour" is not defined in the collective-bargain-ing agreement, it is an established practice to considerthe working day as having two "tours": The "early"tour being from 5 or 5:30 a.m. to 1:30 or 2 p.m., and the"late" tour from 9:30 a.m. to 6:30 p.m. Thus, generallyspeaking, between 9:30 a.m. and 2 p.m. all the full-timeemployees are present.4However, Boekholder also re-vealed that his hours "vary." In November 1978 heworked from 5 a.m. to 2 p.m. on Monday; 9:30 a.m. to6:30 p.m. on Wednesday, Thursday, and Friday; and 5a.m. to I p.m. on Saturday.5In 1978 the Postal Service started construction of alarge regional facility in Woburn, Massachusetts. Boek-holder testified that around July of 1978 NewburyportPostmaster Albert W. Hirsch, having received official2 39 U.S.C. §101, et seq.3 Although the record does not so reveal, presumably the second cus-todial employee worked from about 9:45 a.m. to 6:45 p.m., 15 minutesafter the office closed.4 This usage, however, is not universal. Zoeller testified: "There'sthree tours in a day, II a.m. to 7 p.m., 7 a.m. to 3 p.m., and 5 p.m. tomidnight. I just previously worked 3 months and there was only threetours in Woburn."6 At the time of the present hearing, Boekholder's hours were substan-tially the same the only difference being that on Wednesday throughFriday he worked from 9 a.m. until 6 p.m. rather than 9:30 to 6:30.notice of the projected regional facility, "call[ed] hisclerks together." Thereafter there were many rumorsand much speculation that completion of y might rendersome employees in existing facilities excess. "Excessing"would result in involuntary transfer of excessed employ-ees.6Boekholder did not testify as to precisely whatHirsch said to the clerks in July 1978. Neither Hirschnor any other representative of the Employer testified.However, the record as a whole shows that it wouldhave been impossible at that time for Hirsch or anyoneelse to predict how much, if any, excessing at Newbury-port would be caused by the future operation of theWoburn facility. Anybody at all conversant with the op-erations of the Postal Service would realize that the newfacility might cause some excessing at some existing fa-cilities. But excessing at any particular facility was notinevitable or predictable. Zoeller testified that at sometime in the past, when a large facility was constructed inSpringfield, Massachusetts, there were rumors "aboutpeople being excessed but they never left."In 1976 Charging Party Shephard had been presidentof the Union. A grievance arose concerning a discharge.Since this was the first grievance to reach step 2, She-phard called for help from James Smyrnios, then Massa-chusetts president of American Postal Workers Union(APWU). Smyrnios suggested that he be designated as"chief steward" for Respondent Local 1936, a positionhe held for "sixty-five different post offices." Boekholderaccepted the suggestion and certified Smyrnios as chiefsteward. Shephard then served "unofficially" as "ste-ward on hand." Shephard was never certified as a ste-ward in accordance with the collective-bargaining agree-ment.7As Boekholder testified, being president of theUnion "doesn't automatically make you a steward.You're a steward in an unofficial capacity unless other-wise certified to the Postmaster of the facility." Thus,Shephard did not acquire superseniority under the con-tractual provision that:While serving as a steward or chief steward, an em-ployee may not be involuntarily transferred to an-other tour, to another station or branch of the par-ticular post office, or to another independent postoffice or installation unless there is no job for whichthe employee is qualified on such tour, or in suchstation or branch, or post office.As noted above, in May 1977 Boekholder succeededShephard as president of the Union. There was nochange in the certification of the Union's steward at thattime.In October 1978 Smyrnios became national representa-tive of APWU for the New England region. On October6 he attended a regional conference of union and em-ployer representatives. At that meetingshe learned thatI The parties use the word "excess" as a verb. The contract calls fortransfer of excessed employees.7 The relevant provisions of the contract are set forth in Appendix Ato this Decision.8 find it unnecessary to resolve some doubt as to whether Smyrniosactually received written information on September 26, 1978. Nor is itContinued76 UNITED STATES POSTAL SERVICEthe Postal Service projected the excessing of two clerksat Newburyport.Smyrnios testified that "sometime in November" heand Boekholder conversed regarding stewards. Accord-ing to Smyrnios, in that conversation he told Boekholderabout the regional meeting in which he received the pro-jection of excessing. Smyrnios testified that he refused totell Boekholder "or anybody else the number of employ-ees that were going to be excessed" because Smyrniosand a national vice president of APWU were "workingon this very strong" and "were hoping that [they] wouldreduce and minimize the excessing which was finally ac-complished. "Under date of November 29 Smyrnios sentto "all Presidents/Chief Stewards" copies of the data hehad received at the October 6 regional meeting.9Thatmaterial specified the numbers of employees to be ex-cessed at various locations, including two clerks at New-buryport.Smyrnios further testified that, in the same conversa-tion in November, Boekholder inquired as to how manystewards could be named at Newburyport. Smyrnios toldBoekholder that "he had the right to name a steward forevery tour that was not being covered, all stations andbranches and that he ultimately could have, with the sizeof that installation, at least six stewards"; i.e., two for theclerks-one for each of the two tours; an alternate tocover Boekholder's absences;'° one for the custodians;xand one for each of two substations. 1 2Boekholder testified that he spoke to Smyrnios aboutthe appointment of stewards on or about November 1.Boekholder also testified that he had merely heardrumors about excessing. However, he then conceded that"[t]here may have been a conversation" with a unionrepresentative about the projected excessing. He said: "Itwas common knowledge ...that there were going tobe post offices impacted by the new Woburn facility andthat the Newburyport facility would possibly be one ofthose facilities." I credit Smyrnios' testimony that in oneconversation, sometime in November, he informed Boek-holder of the "official" projection of excessing at New-buryport and stated his opinion that the Union was enti-tled to have "at least six" stewards in the NewburyportPost Office. Thereafter, the number of employees expect-ed to be excessed at Newburyport frequently fluctuatedbetween two and three.Sometime in November, after his conversation withSmyrnios, Boekholder set about appointing stewards.According to him, he went down the seniority list askingeach employee on the list if he wanted to be a steward.The stipulated seniority list as of November 1978 con-tained the names of the 12 regular (i.e., full-time) clerksnecessary to decide whether Hirsch got the information from Smyrniosor vice versa.9 Possibly 2 weeks earlier.t' Boekholder did not designate any "alternate" as such. It is doubtfulwhether an "alternate" would qualify as a "steward" with the perquisitesof such office. See Appendix A attached hereto.I Under Smyrnios' announced interpretation of the contract there ap-parently could have been two stewards for the custodians because theypresumably worked on different "tours."12 In its brief, the Union states: "Although the record reveals the exis-tence of only the Salisbury station, Smyrnios understood there was asecond one. Although outside the record it is a fact that there is anothersmall station open only during the busy summer months."at the Newburyport Post Office. The two custodianswere not included, nor was the part-time clerk workingat the Salisbury substation. The first four persons on theseniority list declined the offers. George A. McLeod,number five on the seniority list, accepted. Then the em-ployees in the sixth and seventh positions declined. TheCharging Parties, Zoeller and Shephard, numbers eightand nine respectively, also declined to become stewards.The three remaining clerks, numbers 10 through 12, re-spectively, were Mark C. Chmielewski, secretary-treasur-er of the Union; Boekholder, union president; and JosephF. Spaulding, a friend and partner of Boekholder in amoonlighting business of landscaping and odd jobs.These three persons at the bottom of the seniority listagreed to become stewards. On November 21, 1978,Boekholder, as union president, notified PostmasterHirsch that "effective immediately" McLeod would "berepresenting APWU Local 1936 as Shop Steward ...on the 5:30 a.m.-1:30 p.m. work tour" and "effective im-mediately" Boekholder would "be representing APWULocal 1936 as Shop Steward on the 9:30 a.m.-6:30 p.m.work tour." It should be noted that Boekholder's lettermakes no reference to crafts or classes of employees, ob-viously covering all employees represented by theUnion. Under date of January 1, 1979, Boekholder againwrote Hirsch, stating that "Spaulding has been appointedshop steward for the custodians" and Chmielewski forthe Salisbury substation. Boekholder testified that all theappointments had been made at the same time as he wasabout to begin 2 weeks' active service with the CoastGuard reserve. He typed and dispatched the first letterand instructed Chmielewski to notify Hirsch of the othertwo appointments. However, Chmielewski failed to doso until Boekholder asked a second time after his returnfrom Coast Guard service. Boekholder did not explainthe delay of more than a month after his return.In the spring of 1979, Postmaster Hirsch sent excessingnotices to Chmielewski, Boekholder, and Spaulding, thethree regular clerks lowest in seniority. No explanationwas presented for the Employer's sending such excessingnotices to persons who had been certified as stewardssome 5 or 6 months earlier. Boekholder presented agrievance on behalf of the three employees. The griev-ance was allowed at step I and the excessing noticeswere rescinded. Then, under date of May 3, 1979, Post-master Hirsch sent Shephard and Zoeller excessing no-tices, stating that "effective July 14, 1979, [they] werebeing involuntarily reassigned." Upon receipt of thesenotices Zoeller and Shephard prepared a petition ad-dressed to the postmaster. It said that the appointmentsof Boekholder, Spaulding, and Chmielewski violated thecollective-bargaining agreement and "that no Steward orStewards represent this Local 1936." The petition wassigned by nine employees.At a union meeting on May 7, 1979, Zoeller and She-phard attempted to discuss the situation. When Shephardraised questions concerning the appointment of the ste-wards and the length of their terms, 3 Boekholder re-13 Shephard testified that "[t]he election should have been in Februaryand they received the letter January Ist certifying two stewards." She-Continued77 DECISIONS OF NATIONAL LABOR RELATIONS BOARDplied, in effect, that the appointment of stewards fellcompletely within the scope of his judgment. Zoellerasked if Boekholder had informed Spaulding of the su-perseniority provision before Spaulding agreed tobecome a steward. Boekholder refused to answer thequestion, ruling that Zoeller was "out of order."Shephard and Zoeller complained to Boekholder, whosummarily rejected the complaint. Thereupon they pre-sented an oral grievance to William Chisolm, a supervi-sor. Upon learning of that grievance, Boekholder becameirate, maintaining that, although the contract providedfor employees' filing step I grievances, it was customaryto have even step I grievances filed by the Union. Boek-holder thereupon presented an oral grievance to Chisolmconcerning Zoeller's and Shephard's excessing. Chisolmdenied the grievance. Shephard and Zoeller also spoketo Postmaster Hirsch, who said he could do nothing.Shephard then requested that the grievance be taken tostep 2. Boekholder denied the request saying that itwould cost the Union $300 and they could not win.The actual transfers pursuant to the May 3 noticeswere effectuated on September 8 and 11, 1979, whenShephard and Zoeller were assigned to the Woburn fa-cility, approximately 30 miles from Newburyport. TheWoburn facility is 33-1/2 miles from Zoeller's home,whereas the Newburyport Post Office is only 6 milesaway. The transfer added half an hour traveltime eachway. The Woburn facility is 35 miles from Shephard'shome, adding 40 minutes to his trip each way. On De-cember 1, 1979, Zoeller was reassigned to Newburyport,but Shephard was still working in Woburn at the time ofthe present hearing.B. Discussion and Conclusions1. The Union-Section 8(b)(l)(A) and (2)a. Factual conclusionsThe relevant objective facts are generally undisputed.But the reason for the appointment of stewards, a crucialfact, is in dispute.Boekholder testified that his desire for additional ste-wards was based on several factors. First, Smyrnios saidthat, because of the new position as a national represen-tative, he could no longer serve as Local 1936's "chiefsteward" However, he had spent very little, if any, timeon Local 1936 grievances. Like Shephard, Boekholderhad only one grievance at step 2 and he handled thatwith telephonic advice by Smyrnios. Presumably, Smyr-nios' successor as Massachusetts president of the union,or some other union representative, would be availablefor advice if needed. Boekholder conceded that thenumber of grievances and other problems14 had not in-creased during his presidency. He maintained, however,that he was tired of having people, both employees andphard did not disclose the basis for this testimony and the Union's consti-tution and bylaws are not in evidence. Boekholder and Chmielewski hadbeen reelected as president and secretary-treasurer, respectively, onMarch 6, 1979.14 Under the collective-bargaining agreement stewards' only functionis to handle grievances.management representatives, "descend on" him as soonas he arrived at work. He provided no specifics.Boekholder testified that he was unable to continuehandling all grievances because of added responsibilitieshe had recently acquired. As he put it: "We lost ourchief steward because he was made National Representa-tive. I had other responsibilities on the outside; my wifehad just had a baby so she was demanding more of mytime at home and, of course, I'm involved with in theCoast Guard."'5 But it appears that he had been servingin the Coast Guard reserve for a long time and there isno evidence that the time he spent on Coast Guard re-serve business had recently increased. And he concededthat the handling of grievances had never required hispresence at the post office outside of his scheduled work-ing time. Thus, any added outside responsibilities couldnot have curtailed the time required for handling griev-ances, the number of which had not increased.The General Counsel called Boekholder and examinedhim under Rule 61 I(c) of the Federal Rules of Evidence.On "cross-examination" by the Union's counsel, Boek-holder for the first time said that his major aim was toassure "full coverage," i.e., the presence of a steward atall times, because problems can be best handled as soonas they arise. He testified that, for example, if a supervi-sor performs unit work, he should be stopped immediate-ly, and it is of no avail to tell him, after the fact, not todo so again. It is not at all clear that such matters wouldconstitute grievances that stewards could handle. Thereis no evidence that Boekholder mentioned this factor toSmyrnios. And, since Smyrnios had served as chief ste-ward for 65 locals, presumably he would have remediedthe situation if "full coverage" was needed for properlyhandling grievances. Even though the collective-bargain-ing agreement calls for employees to file their own stepI grievances,16Boekholder unnecessarily added to hiswork by insisting that even step grievances must befiled by the Union.Boekholder's testimony as to the reason for appointingstewards was riddled with contradictions. For example,he testified:Q. When you asked whether or not they wantedto be stewards back in November of 1978, did youtell them where you needed a steward for an earlytour or a late tourA. I really can't recall, Counselor, because of thefact that I was looking for shop stewards and Iwasn't being too damn choosy because there didn'tseem to be a whole lot of interest generated inbeing a shop steward up to that point in time.'5 It may be noted that Boekholder did not refer to his landscapingbusiness.' Art. XV, sec. 2, of the contract provides: "Step 1: (a) Any employ-ee who feels aggrieved must discuss the grievance with the employee'simmediate supervisor within fourteen (14) days of the date on which theemployee or the Union first learned or may reasonably have been expect-ed to have learned of its cause. The Union may also initiate a grievanceat step ....."78 UNITED STATES POSTAL SERVICEAt another point he was asked why he offered stewardappointments on a strict seniority basis if his goal was toattain full coverage. His reply was:First, Your Honor, since we rated the shop ste-wards I tried to go about it the fairest way I could,by offering senior man first refusal, I thought wasonly right, that's all ...That's my only explana-tion. It never came to my mind but it is a point welltaken, what if three people from the top had takenit? Most of the senior people I didn't think would takeit, but I thought they should have a chance becausethe senior people weren't very active in the Union.When I say very active, they didn't attend unionmeetings although we had sent our notices to themevery month. I thought I should give all unionmembers a chance at becoming shop stewards. [Em-phasis supplied.]The evidence establishes that the method Boekholderused for appointing stewards was not calculated to andin fact did not achieve full coverage. For example, Boek-holder certified himself as "representing APWU Local1936 as Shop Steward on the 9:30 a.m.-6:30 p.m. worktour." Boekholder did not work on Tuesdays; on Mon-days he worked the "early tour," leaving at 2 p.m.; andon Saturdays he worked the "early tour," leaving at 1p.m. Additionally, he conceded that on Thursdays andFridays he and Spaulding worked the same hours.Spaulding was certified as "shop steward for the custo-dians," although he was not a custodian. Similarly,Chmielewski was certified as steward at the Salisbury in-stallation, although he did not work there and thuswould not be immediately available to handle grievancesas they arose.Boekholder testified that he had no knowledge ofgrievances handled by any of the newly appointed ste-wards. That seems most unlikely, since Boekholder waspresident of the Union and thus would be concernedwith the adequacy of the handling of grievances by inex-perienced persons. Respondent's failure to call McLeod,Chmielewski, and Spaulding warrants an inference thattheir testimony would be adverse to the Union17andwould show that there really was no need for their ser-vices as stewards. 8Finally, Boekholder's demeanor and manner of testify-ing did not impress me favorably. He was somewhat tooglib and set upon making his points rather than forth-rightly answering questions.Accordingly, on the foregoing considerations, I dis-credit Boekholder's testimony as to his reasons for ap-pointing stewards in November 1978 and January 1979.Discrediting Boekholder's explanation of his appoint-ments, I find that the evidence requires the inference thathe was using the contractual appointment-of-stewardsand superseniority provisions to protect low seniorityemployees from being excessed. To achieve this purpose,it was essential that they be stewards while senior em-"1 See, e.g., NL.R.B. v. Alcan Forwarding Co., 607 F.2d 352 (9th Cir.1979).18 See, e.g., VL.R.B. v. Walton M;anufacturing Company & LoganvillePants Co., 369 U.S. 404 (1962); NVL.R.B. v. Hovell Chevrolet Co., 204F.2d 79, 86 (9th Cir. 1953).ployees did not become stewards. To avoid the appear-ance of discrimination he offered steward appointmentsby seniority. However, he was reasonably sure that thesenior employees would reject the offers. To assure thatthe employees in the middle of the seniority list wouldnot become stewards, Boekholder intentionally withheldfrom them his information that two or three clerks wereto be excessed but they could be protected by stewards'superseniority. Without superseniority, Spaulding, Boek-holder, and possibly Chmielewski would be excessed.However, if those three employees became stewards,Zoeller and Shephard would be victims.19The evidence establishes that the three persons pro-tected by becoming stewards were the last three on theseniority list; namely, Chmielewski, Boekholder, andSpaulding.20Boekholder knew of the projected excess-ing. As the only union officer in addition to Boekholder,Chmielewski probably had received the relevant infor-mation. There is no direct evidence that Spaulding hadbeen advised. However, Boekholder conceded that hemay have told some employees of the projected excess-ing. Spaulding was a friend and business partner of Boek-holder. It thus appears probable that Spaulding was oneof the employees whom Boekholder informed of the pro-jected excessing. On that state of the evidence, it wouldbe natural for the Union to call Spaulding, whose ap-pointment was directly in issue. From the Union's failureto call Spaulding I infer that his testimony would be ad-verse to the Union and would indicate that he had re-ceived full information and advice from Boekholder.b. Boekholder's positionThe November 21 certification of Boekholder as a ste-ward "effective immediately" in itself appears to recog-nize that he was not then a steward. It also appears clearthat, under the collective-bargaining agreement, nobodycan qualify as a steward unless he is so certified to thePostal Service.Unequivocal and uncontradicted evidence establishesthat the Union president does not automatically becomea steward but only may serve "in lieu of' a steward inspecific grievances as "designate[d] in writing to the Em-ployer." Indeed, the contract may be read as prohibitingthe appointment as a regular steward of any union offi-cer employed by the Employer involved. (See AppendixA, art. XVII, sec. 2B.) The evidence is clear that Presi-dents Shephard and Boekholder acted only as "informal"or "unofficial" stewards when Smyrnios was the Union'sduly certified "chief steward," presumably pursuant toarticle XVII, section 2C, of the contract. Although,around the beginning of October 1978, Smyrnios toldBoekholder that he (Smyrnios) would not be able to con-tinue to serve as Local 1936's chief steward, it does notappear that his certification was ever rescinded. WhenBoekholder was confronted with a step 2 grievance, heY Although Smyrnios had expressed the opinion that the Union was ,entitled to "at least six" stewards, it was unlikely that the appointment ofthat number would be accepted by the Postal Service, which wanted theminimum number. See infra, sec. 11.B,2.20 McLeod, who also accepted a steward appointment. probablywould not have needed that protection.79 DECISIONS OF NATIONAL LABOR RELATIONS BOARDstill consulted Smyrnios as Shephard had previouslydone.It may be that the General Counsel considers Boek-holder as a "de facto steward" in line with Otis ElevatorCompany, 231 NLRB 1128 (1977). In that case Adminis-trative Law Judge Wilks held that the Act was not vio-lated when union officers were granted supersenioritywhile acting as de facto stewards. In affirming the Ad-minstrative Law Judge's Decision, the Board held thatthe union contract lawfully conferred superseniority onunion officers "because in their official capacities theycontributed to the ability of the Union to represent theunit efficiently and effectively." Thus, the Board did notrely on the existence of de facto stewardship. In the pre-sent case, the collective-bargaining agreement does notprovide superseniority for union officers and it elaborate-ly provides the method of appointing stewards. Thus, itwould appear that "de facto stewards" would not be enti-tled to superseniority under the contract in the presentcase.If Boekholder was not a steward entitled to supersen-iority before November 1978, he obviously stood to gainpersonally by becoming one at that time. That being so,there was a clear conflict of interests between him andother employees in the unit. Under those circumstances,it would appear that he could not fairly represent theother employees, and should not have undertaken ineffect to grant himself superseniority, which meant im-munity from the excessing which he knew had been offi-cially projected.The General Counsel does not dispute the Union'sview that stewards may be appointed, rather than elect-ed, and the testimony that a large majority of APWU'slocals, particularly the smaller ones, do have appointedrather than elected stewards. However, in their petitionto Postmaster Hirsch in 1979, Zoeller and Shephard,joined by seven other employees, contended that "noSteward or Stewards represent this Local" because theappointments made by Boekholder were "in direct viola-tion of Article XVII, Section 2A" of the collective-bar-gaining agreement and "[t]he entire membership was nottotally informed and/or advised of the rights and benefitsof a Steward." Boekholder had been one of three per-sons who originally received excessing notices, whichwere then rescinded as a result of Boekholder's griev-ance based on the employees' superseniority as stewards.As a result, Zoeller and Shephard were sent excessingnotices. Boekholder objected to their having filed theirown grievance and filed another purportedly by theUnion on their behalf. When that grievance was denied,it was Boekholder, as union president (or possibly as a"certified" steward), who decided that the Union wouldnot take the grievance to step 2. Manifestly, even ifBoekholder had been a steward before November 1978,his personal interests were in direct opposition toZoeller's and Shephard's; if their grievance were to beallowed, presumably Boekholder's excessing noticewould be reinstated.2121 This would be the result even if only two people were eventuallyexcessed, since Boekholder was next to last on the seniority list. The lastperson on the list was Spaulding, Boekholder's friend and business part-ner.There would be the same conflict of interests if Boek-holder had abstained from acting and had delegated ap-pointment authority to another officer. Chmielewski, ap-parently the only other union officer, had also originallybeen sent an excessing notice and would have been vul-nerable if his appointment as a steward were rejected bythe Postal Service. It will be recalled that, as the Unionstresses, for a long time it was not finally decided wheth-er two or three employees would be excessed in New-buryport, and Chmielewski was third from the bottom ofthe seniority list.Under these facts, it may well be that no stewardscould lawfully be appointed and that, if stewards wereneeded or desired, they had to be elected by the mem-bership after full disclosure of all relevant facts known toBoekholder. In short, totally apart from any provisionsof the Union's constitution and bylaws (which are not inthe record), the evidence does not support the GeneralCounsel's at least tacit concession that Boekholder, asunion president, had untrammeled authority to appointstewards.As previously stated, the complaint does not allegeBoekholder's appointment as violative of the Act. Andthe General Counsel has not questioned the right ofBoekholder to appoint stewards. Accordingly, the fore-going discussion of Boekholder's position can serve, atmost, as "background," shedding some light on the ap-pointments alleged in the complaint.c. The applicable case lawThe theory on which the complaint and the GeneralCounsel's argument proceed is perhaps best delineated inthe captions of the argument in his post-hearing brief asfollows:A. Respondent Union breached its duty of fairrepresentation by its selection of three new ste-wards, and by its arbitrary method of selection ofthese stewards, thereby violating Section 8(b)(l)(A)and (2) of the Act.B. Respondent Union unlawfully applied a lawfulsuperseniority clause, in that the application of theclause was unnecessary for the proper administra-tion of the collective-bargaining agreement, andtherefore violated Section 8(b)(1)(A) and (2) of theAct.The most recent relevant decisions are United Brother-hood of Carpenters and Joiners of America, Local 49 (Scottand Duncan, Inc.), 239 NLRB 1370, District Council No.2 of the Brotherhood of Painters and Allied Trades, AFL-CIO (The Paintsmiths, Inc.), 239 NLRB 1378, and Team-sters Local 959, State of Alaska, affiliated with Internation-al Brotherhood of Teamsters, etc. (Ocean Technology, Inc.),239 NLRB 1387, all decided on January 17, 1979.22 Scottand Duncan and Paintsmiths were decided by the full22 On April 30, 1980, the Court of Appeals for the Eighth Circuit, in a2-to-I decision, denied enforcement of the Board's order in Paintsmiths.The Paintsmiths Inc. v. N.L.R.B.., 620 F.2d 1326. The court there disap-proved the rationale applied by the Board in all three of its decisions onJanuary 17, 1979. As an Administrative Law Judge, I am bound by theBoard's decisions.80 UNITED STATES POSTAL SERVICEfour-member Board, Chairman Fanning and MembersJenkins and Truesdale forming the majority, withMember Penello dissenting, and Ocean Technology wasdecided by a panel, with Chairman Fanning and Mem-bers Jenkins in the majority and Member Penello againdissenting. Paintsmiths expressly overruled Local Union798, of Nassau County, New York; Brotherhood of Paintersand Allies Trades, AFL-CIO (Nassau Division of MasterThe Painters Association of Nassau-Suffolk Counties Inc.),212 NLRB 615 (1974), in which Chairman Miller andMembers Kennedy and Penello constituted the majority,with Members Fanning and Jenkins dissenting.The Board's three decisions all involved, in one formor another, the hiring of persons expressly desired by theunion to serve as stewards, with superseniority, whichrequired the discharge of or failure to hire other employ-ees. Although the Paintsmiths trilogy was to some extenta departure from earlier Board decisions, it reaffirmedthe basic principle that "consideration of [the Union's]reasons for enforcing the [appointment-of-stewards]clause as it did [is] 'critical to the issue of whether itthereby committed an unfair labor practice."' 239 NLRB1378, quoting Ashley, Hickham--Uhr Co., 210 NLRB 32,33 (1974). But the Board's decisions are not entirely clearas to how the Union's "reasons" are to be determind.The majority in Paintsmiths said:We reject the argument ...that the holding inAshley, Hickham--Uhr should be limited to a union'sconcern for placing a particularly knowledgeablesteward on a potentially troublesome jobsite. As thedissent indicated in [Local Union 798, of NassauCounty (Nassau Division of the Master Painters Asso-ciation), 212 NLRB 615], "the degree or extent ofthe union's problem" should have no bearing on thelawfulness or unlawfulness of its conduct. For, asthe dissent there further indicated, "[c]onductwhich is engaged in solely for the purpose of pro-moting legitimate union objectives under the collec-tive-bargaining relationship cannot be classified asan arbitrary encouragement of union membership."Here, as the Union was attempting to insure its con-tract would be policed by members more indepen-dent of the Employer than the usual work force, itsactions promoted legitimate union objectives, andwe therefore dismiss the complaint which allegesotherwise. 23In Scott and Duncan, supra, 239 NLRB 1370-71, theBoard majority stated its position more pointedly as fol-lows:Given the established legitimacy of the Union'sobjective, i.e., to enforce its appointment-of-stewardclause, it becomes irrelevant as to whether theremight have been some other action it could havetaken. It is not up to this Board to determine howbest a union should protect its legitimate interests,and we would be intruding too far into its internalworkings were we to do so.13 In reversing the Board, the Eighth Circuit held that, to grant super-seniority to some employees, it must be shown that the action served a"substantial," as well as a "legitimate." union interest...it is not necessary to presume that [theunion's business agent] wanted an experienced ste-ward on the job but merely to recognize that hisobjective was a legitimate one sanctioned by thecontract. The fact that another official was availableon the jobsite to police the agreement is irrelevant,since under that agreement it is the Union's right todesignate whom it will choose to be its steward,and it is not the function of the Board to evaluatethe severity of the Union's problems. These arematters for the Union's own determination, andthere is no basis for us to attempt to substitute ourjudgment in this matter for that of the Union. Ac-ceptance of the legitimacy of this belies any conten-tion that the Union attempted to secure employmentfor Nealon for discriminatory purposes.24In Ocean Technology, 239 NLRB 1387, Chairman Fan-ning and Member Jenkins followed the same principles,holding that a union operating an exclusive hiring hallcould require an employer to hire a person chosen by theunion to be a steward instead of a person the employerhad requested by name, as permitted by the collective-bargaining agreement. The matter arose when a largeproject was tapering off. The union maintained that ithad not previously realized that all of the employeesthen on the job had been requested by the employer byname and therefore none had been chosen by the union.The union contended, apparently with no evidentiarysupport, that none of the present employees was qualifiedto be a steward. Administrative Law Judge Boyce heldthat the union had not overcome the "adverse presump-tion" against it, "since it had not established the existenceof circumstances of a compelling nature requiring thepresence of specific stewards, or for that matter any ste-wards, on particularly troublesome jobsites." 239 NLRB1387. In reversing, the majority of the Board panel said:"We disagree with the Administrative Law Judge'spremise that all attempts to apply steward preferenceclauses in the hiring hall context are burdened with anadverse presumption." In explanation, they proceeded tonote that in Dairylea Cooperative Inc., 219 NLRB 656(1975), enfd. 531 F.2d 1162 (2d Cir. 1976), "the Boardrecognized that the continuous presence of an experi-enced steward on the job provides a benefit to all em-ployees in the unit which outweighs the incidental detri-ment to other unit employees engendered by grantingthe stewards superseniority for purposes of layoff andrecall." The Dairylea majority pointed out that hiringhalls usually operate in the construction industry, wherejobs normally are not "permanent" and where, therefore,layoffs are not a crucial matter. The majority seems tohave ruled, as a matter of law, that the "ensuring of ex-perienced, qualified, and loyal stewards on such jobs toadminister the collective-bargaining agreement is a legiti-mate union objective." In conclusion, the majority said(239 NLRB at 1389):we find the clause herein valid on its face since byassuring the presence of a qualified steward on the24 There is no discussion of the possible applicability in 8(b)(2) cases ofthe "mixed motives" principle used in 8(a)(3) cases.81 DECISIONS OF NATIONAL LABOR RELATIONS BOARDjob it serves the same basic objective as a clausegranting stewards superseniority for purposes oflayoff and recall.The appropriate question is not whether there was acompelling need to send particular stewards to par-ticularly troublesome projects, but rather whetherthe Union's conduct was "arbitrary, invidious, or ir-relevant to [its] legitimate ...interest." Ashley,Hickham--Uhr Co., 210 NLRB 32, 33 (1974). Ac-cordingly, unless there is a showing that the Re-spondent's appointments belied any motivation toassure effective administration of the contract, aviolation of the Act is not established.In Ocean Technology it was held that the union had actedon proper motivation even though there was no showingthat the collective-bargaining agreement had not beenfully enforced before the union decided to assert its rightto appoint stewards and thus deny the employer's con-tractual right to request specific employees by name.The rationale of Ocean Technology appeared earlier inThe American Can Company, 235 NLRB 704 (1978),where Chairman Fanning and Member Truesdale, withMember Penello dissenting, held that a union did notviolate the Act when it granted superseniority to unionofficers whose duties showed "no visible or directimpact by them on contract administration." The major-ity declined to "second-guess a union's decision as towhat officers aid the union in effectively representing theunit."But, as quoted above, the panel majority in OceanTechnology left it open for a violation of the Act to befound if "there is a showing that the Respondent's ap-pointments belied any motivation to assure effective ad-ministration of the contract." In a footnote, as examplesof such violations, the majority cited Building Material,Truck Drivers, Chauffeurs, and Helpers, Local No. 282, In-ternational Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America (Explo, Inc.), 229NLRB 347 (1977), and Pattern Makers' Association of De-troit and Vicinity, Pattern Makers' League of North Amer-ica, AFL-CIO (Michigan Pattern Manufacturers Associ-ation), 233 NLRB 430 (1977). In Explo, in a decisionadopted in pertinent part by the Board, AdministrativeLaw Judge Dyer said, inter alia (229 NLRB at 351):The Union defends the ...appointment of Kel-leher as shop steward as one that was warranted bythe necessities of the time. It is clear ...that therewas no necessity to have an outsider come in asshop steward because there was no demonstratednecessity of any expertise in the exercise of thestewardship.Administrative Law Judge Dyer then proceeded to statethat the appointment of Kelleher as a steward with su-perseniority would assure him a permanent job withExplo, the only dynamite company in New York City.Kelleher had been appointed a steward by his father-in-law. Summing up his conclusions, the AdministrativeLaw Judge said (supra at 351):The appointment of a shop steward with super-seniority ...for the purposes of granting the ap-pointer's son-in-law a good job, and retaliatingagainst the Explo employee-members is arbitrary,invidious, and discriminatory to the Explo employ-ee union members, and violates the Union's duty offair representation of its employee-members...since this company is in business permanent-ly on a year-round basis, there is no apparent reasonfor the outside appointment of a union steward suchas would ordinarily be the case where the Union isappointing a steward at a construction projectwhere the job may last for an indefinite period.Where the appointment of a shop steward displacesemployees of long-seniority standing, Respondenthas a high duty of care to be sure that what is doneis properly done for the benefit of its members andnot for the benefit of the business agent and his son-in-law, or for vindictiveness.In Michigan Pattern Makers Association, 233 NLRB 430, aunion was held to have violated the Act when it "grant-ed a hiring preference to its present and former officerswho performed no steward functions at the plant."Ocean Technology, Inc., 239 NLRB 1387, fn. 7.But, simultaneously with Ocean Technology, which ap-pears to acknowledge the viability of Explo, the Boardissued Paintsmiths, in which, without any discussion ofnepotism, a Board majority held that a union had notviolated the Act when it required an employer to hirethe union business agent's brother as a steward with theresultant discharge of another employee.If any general rule can be articulated from the relevantcases, it would appear to be the following: A union'snaming stewards (or officers or committee members)pursuant to the terms of a governing collective-bargain-ing agreement enjoys a presumption of validity. TheGeneral Counsel can rebut that presumption only by pre-senting compelling affirmative evidence that the union'saction "belied" any "legitimate" union purpose beserved.I31As previously set forth, Boekholder conceded(or, more accurately, repeatedly protested) that when heoffered stewardships to the clerks he intentionally re-frained from mentioning the contractual superseniorityclause to any of them. He further testified that he adver-tently refrained from informing all of the clerks of theofficially projected excessing, although he conceded thathe "possibly" advised "some" of them of the excessing.It has heretofore been found that Boekholder told atleast Spaulding of the projected excessing.In a footnote to his brief, counsel for the GeneralCounsel argues that "the Union had a duty to tell theemployees of the impending excessing and how it wouldaffect their decision whether to become stewards." Cf.The Emporium, 236 NLRB 844 at fn. 2 (1978). In thefootnote cited, the Board held that a union had failed inits duty to represent all employees fairly "by persisting indemanding a wage increase it knew would result in theirtermination." The Board proceded to "note that [theunion] did not advise the clericals their wage demandwas jeopardizing their jobs while insisting that it wasprompted by the unit's demand for the increase." This82 UNITED STATES POSTAL SERVICEstatement by the Board, brief as it may be, establishesthat a union's duty of fair representation can be violatedby the withholding of relevant information from employ-ees.d. ConclusionsAs previously noted, Smyrnios expressed the opinionthat the Union was entitled to "at least six" stewards atthe Newburyport Post Office. The Union has not deviat-ed from that contention. However, as discussed below(sec. II,B,2), counsel for the Postal Service stated onlythat the Union was arguably entitled to four stewardswhen Boekholder certified that number. In my opinion,the relevant provisions of the collective-bargainingagreement (Appendix A hereto) are so ambiguous as torequire extrinsic evidence for determining their actualpurport. The parties did not litigate the question. How-ever, the parties' past practice at the Newburyport PostOffice does appear. The only person ever certified wasSmyrnios, who was designated chief steward, presum-ably under article XVII, section 2C, of the agreement,covering the appointment of a union representative notemployed by the Employer to "provide service to anumber of small installations where a steward is not pro-vided by the" formula set forth in section 2A. WithSmyrnios as chief steward, Union Presidents Shephardand Boekholder had been "unofficial" stewards-on-the-spot to assist Smyrnios. The Union had never previouslyattempted to implement its present contention that it wasentitled to one steward per craft and per "tour" at eachfacility. The word "tour" is not defined.25Additionally,the basic provision on "Appointment of Stewards" (art.XVII, sec. 2A) contains an express proviso that "nomore than one steward may be certified to represent em-ployees in a particular work location." The context ofthat proviso is not sufficiently clear to negative its appar-ent meaning.Although I have serious doubt that the Union wascontractually entitled to the four stewards it eventuallycertified to the postmaster, I note that the General Coun-sel does not dispute that entitlement and has presentedno evidence or argument as to the proper construction ofarticle XVII of the contract. Accordingly, it is here as-sumed that the certifications of stewards in November1978 and on January 1, 1979, were not interdicted by thecontract.The assumption that the certification of stewards didnot violate the collective-bargaining agreement does notby itself rule out a violation of the Act. I do not read theBoard's recent trilogy as holding that the exercise of acontractual right to name supervisors is lawful as amatter of law irrespective of the surrounding facts.It is clear that, when, as found above, Boekholder in-formed Spaulding, his friend and business partner, of theas In its brief, the Union states: "Tour' is the equivalent of 'shift' and isdefined in art. VIII, sec. 1, as eight hours per 'shift' and is defined in art.VIII, sec. 1, as 8 hours per day within 10 consecutive hours in offices ofless than 100 employees ...." Respondents present no evidence or ar-gument to support this view. Since the word "shift" is defined in theagreement, one would naturally expect that word to be used when it wasintended, and would therefore conclude that "tour" as used in art. XVIIis not synonymous with "shift."projected excessing, he acted discriminatorily. There isnothing in the evidence which would support a findingthat Spaulding was experienced or otherwise especiallyqualified to serve as steward, particularly for the twocustodial workers. Boekholder and McLeod had previ-ously been certified as stewards "representing APWULocal 1936" on the late and early tours, respectively.The Union did not (and, so far as the evidence discloses,could not) provide any sound reason for Spaulding's ap-pointment. The absence of any plausible reason, coupledwith the timing of the appointment and Boekholder's in-forming Spaulding of the projected excessing, requiresthe inference that Boekholder was acting for the invi-dious purpose of granting a benefit to Spaulding,, at theexpense of another employee who did not have the ad-vantage of Boekholder's information.In Paintsmiths (239 NLRB 1378) the majority express-ly found that there was "no proscribed purpose in Re-spondent's enforcement of the [appointment-of-stewards]provision" and accepted the union's position "that itssole reason for exercising its contractual power to desig-nate its own steward was to ensure it would have pre-sent a steward who would be more disposed to enforcetrade rules and police the contract without fear of losinga regular job," which was "a legitimate purpose." In theinstant case the Union's asserted reasons for the appoint-ments are belied by the evidence, which affirmatively es-tablishes the appointments as being for an invidiousreason.There is nothing in the Board's recent decisions to in-dicate that a union may use its contractual power to ap-point stewards solely for a "proscribed purpose." Nor isthere any suggestion that the Board has abandoned, oreven limited the scope of, the principle that a union isrequired to represent all employees in the bargaining unitfairly without arbitrarily or invidiously discriminatingamong them.It has been found as a fact that Boekholder certifiedstewards as of November 21, 1978, and January 1, 1979,solely for the purpose of protecting low-seniority em-ployees from involuntary transfers.26The methods usedwere blatant violations of the Union's duty of fair repre-sentation. Most obvious is the fact, as found above, thatBoekholder gave the relevant information to Spaulding,his friend and business partner as well as the employeewith least seniority, while withholding it from other em-ployees, particularly from Zoeller and Shephard.But even without the specific finding that Boekholderinformed Spaulding of the projected excessing, the fail-ure to inform each clerk of the excessing would consti-tute a violation of the Union's duty of fair representation.The projected excessing was critical to the employees'decisions to accept or reject the offered stewardships.It is no answer to argue, as Respondents do, that She-phard and Zoeller, having previously been union offi-cers, should be charged with knowledge of the supersen-iority clause. Without knowledge of the projected ex-cessing, they could not fully appreciate the effect thattheir decisions might have on their employment. Onez6 It is thus necessary to consider what the decision would be if Boek-holder acted from mixed motives.83 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmight also note the irony in Respondents' contention thatZoeller and Shephard should be charged with knowl-edge of the superseniority clause whereas the Unionargues that it could not be charged with knowledge ofthe significance of that provision. The Union's argumentis, in part: "Must a union official who learns that a par-ticular employee may be in danger of discharge revealthat to the person involved or suffer a possible duty offair representation charge? Suppose there is a meeting ofshop stewards or union officers at which information re-garding the workplace is discussed which later turns outto be significant. Arc they under a duty to divine whatwill become significant and therefore what must be dis-closed to the members of the bargaining unit?" Theanswer to the first question, ostensibly a rhetorical ques-tion, is a resounding affirmative. In answer to the secondquestion, it is sufficient to observe that no "divination"was required in the present case. Boekholder knew thattwo or three employees at the Newburyport Post Officewere slated for excessing. He also knew that an employ-ee becoming a steward would be protected therefrom.The significance of these facts was obvious. All con-cerned employees thus were entitled to all the informa-tion that Boekholder had..2. The Employer-Section 8(a)(3) and (1)The complaint alleges that the Postal Service violatedSection 8(a)(3) and (1) of the Act by acquiescing in theUnion's application of the superseniority provision andtherefore transferring Zoeller and Shephard out of theNewburyport Post Office. At the hearing, counsel forthe General Counsel expressly disavowed any contentionthat the superseniority clause was invalid under DairyleaCooperative, Inc., 219 NLRB 656, enfd. 531 F.2d 1162. Asquoted above, the General Counsel's brief speaks interms of "a lawful superseniority clause." But the briefalso indicates that, unless "a violation is found under aDairylea theory," no violation of Section 8(a)(3) and (1)may be found. For this proposition the General Counselcites Explo, Inc., 235 NLRB 918 (1978), which he sum-marizes as holding that, given a valid superseniorityclause, "the employer had no duty to inquire into the va-lidity of the appointments." Taken together, the GeneralCounsel's statements amount to a repudiation of the Sec-tion 8(a)(3) and (1) allegation of the complaint. It mayreasonably be argued that the General Counsel's conces-sions put an end to the matter. However, the GeneralCounsel did not move to amend the complaint to deletethe allegation against the Postal Service and at the hear-ing he gave no advance indication of his present position.Both at the hearing and in a post-hearing brief, thePostal Service has attempted to meet the 8(a)(3) and (1)allegation by argument.Under the circumstances here presented, it is my opin-ion that I am not bound by the General Counsel's legalposition. I consider it my obligation to decide on therecord evidence all issues raised by the complaint. Al-though the Postal Service elected not to present any in-dependent evidence, it fully participated in the hearingand had full opportunity to litigate its liability. It certain-ly cannot claim prejudice by my deciding the 8(a)(3) and(1) allegation since the General Counsel's concession wasnot made until the simultaneous filing of post-hearingbriefs.In his opening statement at the hearing, counsel for thePostal Service stated his position as follows:As far as the Post Office is concerned, we kindof view ourselves as the innocent bystander. Thetwo complaining parties here are not only employ-ees of the Postal Service but two of our better em-ployees. If we had freedom to excess those that wewant to, these would have been one of the last ex-cessed, not one of the first. .. .We were advisedof four employees who were stewards, the [union]president and three others. We felt that under thecontract they were entitled to this, at least arguably...and, therefore, we [honored]27our contractualagreement. We did not think that as the Employerwe had a right to interfere with the number of ste-wards, although we are not wild about stewards. Ifwe had our way, we wouldn't have any of thethings. They wanted four, we felt we were stuckwith it under the contract, so we honored that com-mitment. We did not make a determination as towho ought to be stewards because we didn't thinkwe had the right to.... If I follow the GeneralCounsel's theory, he is saying we may have a rightto a role in how many and who are selected; wedon't think that is such a bad idea....Several aspects of this argument call for discussion.First, counsel asserts that the Union is entitled to fourstewards only "arguably." As previously stated, the rel-evant contract provisions are, to say the least, ambigu-ous. The Postal Service gives not the slightest hint of thebasis on which it resolved the "argument" perceived infavor of the Union's conduct. The Employer was clearlyaware of the conflict between the Union, as representedby Boekholder, and the Charging Parties, who were thevictims. As soon as they received their excessing no-tices,28Zoeller and Shephard (joined by seven additionalemployees) immediately put Postmaster Hirsch on noticethat they deemed steward appointments to be void.Thus, the Postal Service was not free to accede to theUnion's position just because it may have been the easyway out for the Employer. The Employer's unexplainedacceptance of the Union's position is particularly note-worthy becuse it seriously impinges on the Employer'sstated preference.Indeed, it appears that the Postal Service itself musthave had considerable doubt as to the validity of the ap-pointments, since it originally sent excessing notices toChmielewski, Boekholder, and Spaulding some 5 or 6months after their certification. The Postal Service neverundertook to explain why it summarily granted Boek-holder's first grievance and equally summarily rejectedZoeller's and Shephard's grievance. Each of these griev-ances could have served as a vehicle for resolving the27 Errors in the transcript are hereby noted and corrected.25 While the record is not entirely clear, it appears that the ChargingParties' petition to Hirsch may have been prepared, circulated, and/orpresented to Hirsch even before they actually received their excessingnotlices.84 UNITED STATES POSTAL SERVICEUnion's "arguable" rights. The Postal Service was undera special obligation because the direct conflict of inter-ests between Boekholder personally and the ChargingParties was inescapably evident. Under these circum-stances, the Postal Service owed Zoeller and Shephard,as a minimum, an opportunity to present their argumentsagainst the propriety of the steward appointments.There can be no substantial doubt that the Postal Ser-vice was correct in its opinion that it could have novoice in "a determination as to who ought to be ste-wards." The collective-bargaining agreement providesunequivocally that "[t]he selection of stewards or chiefstewards is the sole and exclusive function of eachunion." But the contract does not leave to the Union theunilateral right to say how many stewards may be certi-fied; it contains an elaborate formula for determining thepermissible number of stewards. Such provisions mani-festly are designed for the Employer's benefit; the Unionwould have no desire to place a ceiling on the number ofstewards it could have, whereas, as its counsel stated, thePostal Service wanted to limit the number of stewards asmuch as possible. Under its present position, the PostalService would be powerless to prevent the Union'snaming every employee as a steward. The detailed termsof article XVII of the collective-bargaining agreementwould be virtually nugatory.As noted above, counsel for the General Counsel citesExplo, Inc., 235 NLRB 918, as authority for the proposi-tion that "the employer had no duty to inquire into thevalidity of the appointments." Explo is not controllinghere. In that case, the union's misconduct concerned theidentity of a steward. Building Material, Local 282(Explo, Inc.), 229 NLRB 347. There was no question asto the number of stewards, a matter which is spelled outin the contract involved in the instant case.A final word may be added concerning the Employ-er's position. Like the Union, the Postal Service main-tains that Zoeller and Shephard must be charged withknowledge of the superseniority clause. But, as was trueof the Union, the fact is that the Postal Service knew ofthe projected excessing when the appointments weremade, but the Charging Parties did not have that infor-mation. There is not a shred of evidence that the project-ed excessing was made public or that the Postal Serviceever informed the employees.On all the evidence, I find that the Postal Service wasaware of sufficient information to put it on notice thatthe Union might well be distorting the collective-bar-gaining agreement for the purpose of unlawfully discri-minating in favor of chosen employees. Accordingly, Iconclude that the Employer violated Section 8(a)(3) ofthe Act by acquiescing in the Union's application of thechoice-of-steward and superseniority provisions of thecollective-bargaining agreement while it knew or shouldhave known that the Union was probably discriminatingagainst employees in contravention of its duty of fairrepresentation.CONCLUSIONS OF LAW1. Respondent American Postal Workers Union, AFL-CIO, Local 1936, is a labor organization within themeaning of Section 2(5) of the Act.2. Respondent United States Postal Service is an em-ployer subject to the jurisdiction of the Board pursuantto the National Labor Relations Act, as amended, byvirtue of certain provisions of Chapter 12 of the PostalReorganization Act, 39 U.S.C. 1201-09.3. By requesting the Employer to retain GeorgeMcLeod, Mark Chmielewski, and Joseph Spauldingunder the superseniority-provision of the applicable col-lective-bargaining agreement, while withholding fromsenior employees at the Newburyport, Massachusetts,Post Office information known to the Union and relevantto employees' retention rights, the Union has violatedand is violating Section 8(b)(l)(A) and (2) of the Nation-al Labor Relations Act, as amended.4. Respondent United States Postal Service has violat-ed and is violating Section 8(a)(3) and (1) of the Act byacquiescing in the Union's appointment of GeorgeMcLeod, Mark Chmielewski, and Joseph Spaulding asunion stewards when the Employer had reason to be-lieve that the Union was improperly invoking provisionsof its collective-bargaining agreement to favor junior em-ployees over senior employees in job retention.5. The above unfair labor practices affect commercewithin the meaning of the Act.THE REMEDYHaving found that Respondents have violated the Act,I shall recommend that they be required to cease anddesist from such conduct and take certain affirmativeaction designed to effectuate the policies of the Act. Itwill be recommended that the Union be required to re-scind the certification of George McLeod,29MarkChmielewski, and Joseph Spaulding as union stewards atthe Newburyport, Massachusetts, Post Office, and thatRespondent United States Postal Service be required towithdraw recognition of said employees as union ste-wards.30Additionally, it will be recommended that thePostal Service be required forthwith to transfer ElmerShephard from his present position in Woburn, Massa-chusetts, to his former position in the Newburyport,Massachusetts, Post Office.The General Counsel requests that the Union be re-quired to compensate Shephard and Zoeller for the addi-tional commuting time and expenses caused them by thetransfers. Presumably the General Counsel's failure to re-quest that the Postal Service not share this monetary ob-ligation stems from the view the Postal Service had noobligation to question the steward appointments. But,having found that the Postal Service had such an obliga-ton, I shall recommend that it be held liable jointly andseverally with the Union. The amounts due hereundershall be computed in the manner prescribed in F WWoolworth Company, 90 NLRB 289 (1950), with interestcomputed in accordance with Florida Steel Corporation,231 NLRB 651 (1977).3129 Although the appointment of McLeod in itself was not injurious toany other employees, it was part of an improper course of conduct.o3 The General Counsel does not request that Boekholder's appoint-ment he rescinded. As noted above, the General Counsel assumes as afact that Boekholder had been a steward since May 1977.a~ See, generally, sis Plumbing & Heating Co., 138 NLRB 716 (1962).85 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs is customary, Respondents will also be required topost appropriate notices.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER32A. Respondent American Postal Workers Union,AFL-CIO, Local 1936, its officers, agents, and represen-tatives, shall:I. Cease and desist from:(a) Unlawfully appointing union stewards at the New-buryport, Massachusetts, Post Office without first im-parting to all such employees all information known tothe Union relevant to the protection of their seniorityand job retention rights.(b) Construing or applying contractual provisions con-cerning superseniority and/or appointment of stewardsfor the purpose of discriminating among employees.(c) In any like or related manner restraining or coerc-ing employees in the exercise of their rights protected bySection 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Rescind the appointment and certification ofGeorge McLeod, Mark Chmielewski, and JosephSpaulding as union stewards at the Newburyport, Massa-chusetts, Post Office (including the Salisbury, Massachu-setts, substation), and notify the postmaster at such facili-ty of the rescission.(b) Notify Elmer Shephard and the Newburyport post-master that the Union has no objection to Shephard's re-transfer to his former position at the Newburyport, Mas-sachusetts, Post Office.(c) Make Elmer Shephard and Daniel Zoeller wholefor the additional commuting time and expenses causedthem by their transfer to a Postal Service facility inWoburn, Massachusetts, in September 1979, such com-pensation to be computed in the manner set forth in thesection of this Decision entitled "The Remedy."(d) Post at the Union's meeting hall and office copiesof the attached notice marked "Appendix B."33Copiesof said notice, on forms provided by the Regional Direc-tor for Region 1, after being duly signed by RespondentUnion's representative, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to members are customarilyposted. Reasonable steps shall be taken by the Union toassure that said notices are not altered, defaced, or cov-ered by any other material.32 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.33 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."(e) Mail to the Regional Director for Region 1 signedcopies of "Appendix B" for posting by RespondentUnited States Postal Service.(f) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all re-cords necessary to analyze the amount of compensationdue to Elmer Shephard and Daniel Zoeller under theterms of this Order.(g) Notify the Regional Director for Region , in writ-ing, within 20 days from the date of this Order, whatsteps Respondent Union has taken to comply herewith.[The Administrative Law Judge's recommendedOrder, part B, is omitted from publication.]APPENDIX AAgreement between United States Postal Service andAmerican Postal Workers Union, AFL-CIO, et al. (1978National Agreement, effective July 21, 1978, throughJuly 20, 1981)ARTICLE XVII REPRESENTATIONSection 1. Stewards. Stewards may be designatedfor the purpose of investigating, presenting and ad-justing grievances.Section 2. Appointment of Stewards.A. Each Union signatory to this Agreement willcertify to the Employer in writing a steward or ste-wards and alternates in accordance with the follow-ing general guidelines. Where more than one ste-ward is appointed, one shall be designated chief ste-ward. The selection and appointment of stewards orchief stewards is the sole and exclusive function ofeach Union. Stewards will be certified to representemployees in specific work location(s) on their tour;provided no more than one steward may be certi-fied to represent employees in a particular worklocation(s). The number of stewards shall be in ac-cordance with the formula as hereinafter set forth:Up to 49 Employees in the same craft per tour orstation/steward.B. At an installation, a Union may designate inwriting to the Employer one Union officer activelyemployed at that installation to act as a steward toinvestigate, present and adjust a specific grievanceor to investigate a specific problem to determinewhether to file a grievance. The activities of suchUnion officer shall be in lien of a steward designat-ed under the formula in Section 2A and shall be inaccordance with Section 3. Payment, when applica-ble, shall be in accordance with Section 4.C. To provide steward service to a number ofsmall installations where a steward is not providedby the above formula, a Union representative certi-fied to the Employer in writing and compensatedby the Union may perform the duties of a steward.D. At the option of a Union, representatives noton the Employer's payroll shall be entitled to per-86 UNITED STATES POSTAL SERVICEform the functions of a steward or chief steward,provided sch representatives are certified in writ-ing to the Employer at the regional level and pro-viding such representatives act in lieu of stewardsdesignated under the provisions of 2A or 2B above.APPENDIX BNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we have violated theNational Labor Relations Act, as amended, and has or-dered us to post this notice.WE WILL NOT appoint and/or certify to theUnited States Postal Service any employees asunion stewards without first fully advising all em-ployees represented by us of all information knownto us which bears on the actual or possible effect ofany such appointment upon their seniority and re-tention rights.WE WILL NOT appoint any employees as unionstewards for the purpose of affording them super-seniority rights over any employees having greaterseniority by reason of length of employment.WE WILL NOT in any like or related manner re-strain or coerce any employees in the exercise ofthe rights guaranteed them by Section 7 of the Na-tional Labor Relations Act.WE WILL rescind the certification of GeorgeMcLeod, Mark Chmielewski, and Joseph Spauldingas union stewards and WE WIL L notify the postmas-ter in Newburyport, Massachusetts, of this rescis-sion.WE WILL notify the Newburyport postmaster andElmer Shephard that we have no objection to theimmediate retransfer of Elmer Shephard to hisformer position at the Newburyport Post Office.WE WILL compensate Daniel Zoeller and ElmerShephard for any increase in commuting time andexpenses they may have suffered by reason of theirbeing transferred from the Newburyport, Massachu-setts, Post Office to a postal facility in Woburn,Massachusetts, in September 1979.AMERICAN POSTAL WORKERS UNION,AFL-CIO, LOCAL 193687